191 P.3d 735 (2008)
221 Or. App. 701
Salomon ALBARRAN, Petitioner-Appellant,
v.
ALLSTATE INSURANCE COMPANY, Respondent-Respondent.
06CV0372SF; A134601.
Court of Appeals of Oregon.
Argued and Submitted January 2, 2008.
Decided August 13, 2008.
Jeffrey T. Eager, Bend, argued the cause for appellant. With him on the briefs were Andrew C. Balyeat and Balyeat & Gregory, LLP.
Joel S. DeVore, Eugene, argued the cause for respondent. With him on the brief was Luvaas Cobb.
Before HASELTON, Presiding Judge, and ARMSTRONG, Judge, and ROSENBLUM, Judge.
PER CURIAM.
Affirmed. Vogelin v. American Family Mutual Ins. Co., 221 Or.App. 558, 191 P.3d 687 (2008).